Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                             DETAILED ACTION
Claims 1-30 are currently pending. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1-7, 10-11, 20-26 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Kung et al. (US 2020/0229198 A1) in view of Li et al. (US 2022/0174682 A1).
Regarding claim 1, Kung discloses a method for wireless communication, comprising (Fig. 36 discloses devices performing sidelink communication): determining to schedule a first device to communicate, in first resources, sidelink communications having a first priority (Paragraphs 0477-0479, Fig. 36 disclose the first device is configured to perform both UE autonomous resource selection. In step 3610, the first device triggers a first sidelink buffer status report in response to sidelink data becoming available for sidelink transmission. A sidelink Buffer Status Report (BSR) shall be triggered if any of the following events occur if the data belongs to a sidelink logical channel with higher priority than the priorities of the sidelink logical channels which belong to any LCG belonging to the same ProSe Destination and for which data is already available for transmission).
Kung don’t disclose the mechanism of following limitations.
determining to schedule a second device to transmit, in second resources, sidelink or uplink transmissions having a second priority.
wherein the second resources overlap the first resources at least in a time domain; and transmitting, by a base station and based on the first priority and the second priority, at least one of a first indication to preempt or cancel sidelink communications in the first resources to the first device or a second indication to preempt or cancel sidelink or uplink transmissions in the second resources to the second device.

In an analogous art, Li discloses determining to schedule a second device to transmit, in second resources, sidelink or uplink transmissions having a second priority (Paragraphs 0130-0132 disclose downlink transmissions will collide when some of the time and frequency resources of two or more downlink transmissions overlap. gNB makes such scheduling in some scenarios, e.g., if there is an urgent data need to be sent with very low latency and no unscheduled resources are available. In NR, when this happens, the gNB will discard the low priority transmission and transmit the high priority data. Similarly when uplink transmission colliding happens, the scheduled low priority uplink transmission can affect the performance of the scheduled high priority uplink transmission. To handle this problem, the gNB can send a cancellation indicator to cancel the scheduled low priority uplink transmission or the gNB can use power-based mechanism to reduce the impact of the scheduled low priority uplink transmission), wherein the second resources overlap the first resources at least in a time domain (Paragraphs 0160); and transmitting, by a base station and based on the first priority and the second priority, at least one of a first indication to preempt or cancel sidelink communications in the first resources to the first device or a second indication to preempt or cancel sidelink or uplink transmissions in the second resources to the second device (Paragraphs 0130, 0133-0134, 0160, 0369 disclose two dynamically scheduled sidelink transmission can be allocated with overlapped resources as shown in FIG. 29. For example, UE1 is dynamically allocated with resources for sidelink transmission. Then, gNB can determine to allocate some overlapped resources to UE2 and preempt UE1's transmission, e.g., due to UE2 can have more urgent data to transmit. Thus based on priority level, preempt or cancel the sidelink or uplink transmission).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Li to the system of Kung to provide an electronic device that is configured to schedule transmission of data to at least one other electronic device via sidelink resources in a wireless communication network; identify that the scheduled transmission of the data is preempted by another transmission occurring within at least a part of the sidelink resources; and control transmission of the data to at least one other electronic device based on the identifying (Li, Abstract).
Regarding claim 20, claim 20 comprises substantially similar limitations as claimed above in claim 1, claimed as an apparatus for wireless communication, comprising: a transceiver; a memory configured to store instructions; and one or more processors communicatively coupled with the memory and the transceiver (Kung discloses in Fig. 3, processor 306, memory 310 and a transceiver circuitry 314), wherein the one or more processors are configured to perform the steps of claim 1
Regarding claims 2 and 21, Li discloses wherein determining to schedule the second device to transmit in the second resources includes determining to schedule the second device to transmit high priority uplink transmissions (Paragraphs 0130, 0133-0134, 0160, 0369), and wherein transmitting at least one of the first indication or the second indication includes transmitting, to the first device, the first indication to preempt receiving sidelink communications or to cancel transmitting sidelink communications in the first resources (Paragraphs 0130, 0133-0134, 0160, 0369 disclose two dynamically scheduled sidelink transmission can be allocated with overlapped resources as shown in FIG. 29. For example, UE1 is dynamically allocated with resources for sidelink transmission. Then, gNB can determine to allocate some overlapped resources to UE2 and preempt UE1's transmission (first resources), e.g., due to UE2 can have more urgent data to transmit. Thus based on priority level, preempt or cancel the sidelink or uplink transmission. Further paragraph 0132 discloses similar to the downlink, two scheduled uplink transmissions can also collide in some scenarios. When uplink transmission colliding happens, the scheduled low priority uplink transmission can affect the performance of the scheduled high priority uplink transmission. To handle this problem, the gNB can send a cancellation indicator to cancel the scheduled low priority uplink transmission or the gNB can use power-based mechanism to reduce the impact of the scheduled low priority uplink transmission.).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Li to the system of Kung to provide an electronic device that is configured to schedule transmission of data to at least one other electronic device via sidelink resources in a wireless communication network; identify that the scheduled transmission of the data is preempted by another transmission occurring within at least a part of the sidelink resources; and control transmission of the data to at least one other electronic device based on the identifying (Li, Abstract).
Regarding claims 3 and 22, Li discloses wherein determining to schedule the second device to transmit in the second resources includes determining to schedule the second device to transmit high priority sidelink transmissions (Paragraphs 0130, 0133-0134, 0160, 0369), and wherein transmitting at least one of the first indication or the second indication includes transmitting, to the first device, the first indication to preempt receiving sidelink communications or to cancel transmitting sidelink communications in the first resources (Paragraphs 0130, 0133-0134, 0160, 0369 disclose two dynamically scheduled sidelink transmission can be allocated with overlapped resources as shown in FIG. 29. For example, UE1 is dynamically allocated with resources for sidelink transmission. Then, gNB can determine to allocate some overlapped resources to UE2 and preempt UE1's transmission (first resources), e.g., due to UE2 can have more urgent data to transmit. Thus based on priority level, preempt or cancel the sidelink or uplink transmission).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Li to the system of Kung to provide an electronic device that is configured to schedule transmission of data to at least one other electronic device via sidelink resources in a wireless communication network; identify that the scheduled transmission of the data is preempted by another transmission occurring within at least a part of the sidelink resources; and control transmission of the data to at least one other electronic device based on the identifying (Li, Abstract).

Regarding claims 4 and 23, Kung discloses wherein determining to schedule the first device to communicate in the first resources includes determining to schedule the first device to transmit high priority sidelink transmissions (Paragraphs 0477-0479, Fig. 36 disclose the first device is configured to perform both UE autonomous resource selection. In step 3610, the first device triggers a first sidelink buffer status report in response to sidelink data becoming available for sidelink transmission. A sidelink Buffer Status Report (BSR) shall be triggered if any of the following events occur if the data belongs to a sidelink logical channel with higher priority than the priorities of the sidelink logical channels which belong to any LCG belonging to the same ProSe Destination and for which data is already available for transmission).
Kung don’t disclose the mechanism of wherein transmitting at least one of the first indication or the second indication includes transmitting, to the second device, the second indication to cancel transmitting uplink communications in the second resources.
In an analogous art, Li discloses wherein transmitting at least one of the first indication or the second indication includes transmitting, to the second device, the second indication to cancel transmitting uplink communications in the second resources (Paragraphs 0130, 0133-0134, 0160, 0369 disclose two dynamically scheduled sidelink transmission can be allocated with overlapped resources as shown in FIG. 29. For example, UE1 is dynamically allocated with resources for sidelink transmission. Then, gNB can determine to allocate some overlapped resources to UE2 and preempt UE1's transmission (first resources), e.g., due to UE2 can have more urgent data to transmit. Thus based on priority level, preempt or cancel the sidelink or uplink transmission).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Li to the system of Kung to provide an electronic device that is configured to schedule transmission of data to at least one other electronic device via sidelink resources in a wireless communication network; identify that the scheduled transmission of the data is preempted by another transmission occurring within at least a part of the sidelink resources; and control transmission of the data to at least one other electronic device based on the identifying (Li, Abstract).
Regarding claims 5 and 24, Kung discloses wherein determining to schedule the first device to communicate in the first resources includes determining to schedule the first device to transmit high priority sidelink transmissions (Paragraphs 0477-0479, Fig. 36 disclose the first device is configured to perform both UE autonomous resource selection. In step 3610, the first device triggers a first sidelink buffer status report in response to sidelink data becoming available for sidelink transmission. A sidelink Buffer Status Report (BSR) shall be triggered if any of the following events occur if the data belongs to a sidelink logical channel with higher priority than the priorities of the sidelink logical channels which belong to any LCG belonging to the same ProSe Destination and for which data is already available for transmission).
Regarding claims 6 and 25, Kung discloses wherein determining to schedule the first device to communicate in the first resources is based at least in part on receiving, from the first device, a buffer status report for the sidelink communications (Paragraphs 0477-0479, Fig. 36 disclose the first device is configured to perform both UE autonomous resource selection. In step 3610, the first device triggers a first sidelink buffer status report in response to sidelink data becoming available for sidelink transmission. A sidelink Buffer Status Report (BSR) shall be triggered if any of the following events occur if the data belongs to a sidelink logical channel with higher priority than the priorities of the sidelink logical channels which belong to any LCG belonging to the same ProSe Destination and for which data is already available for transmission).
Regarding claims 7 and 26, Li discloses wherein transmitting at least one of the first indication or the second indication is based on a level of interference related to at least the first device and the second device (Paragraph 0130). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Li to the system of Kung to provide an electronic device that is configured to schedule transmission of data to at least one other electronic device via sidelink resources in a wireless communication network; identify that the scheduled transmission of the data is preempted by another transmission occurring within at least a part of the sidelink resources; and control transmission of the data to at least one other electronic device based on the identifying (Li, Abstract).
Regarding claims 10 and 28, Li discloses wherein transmitting at least one of the first indication or the second indication is further based on determining that the first resources and the second resources overlap in frequency or are subject to cross-frequency interference (Paragraph 0160). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Li to the system of Kung to provide an electronic device that is configured to schedule transmission of data to at least one other electronic device via sidelink resources in a wireless communication network; identify that the scheduled transmission of the data is preempted by another transmission occurring within at least a part of the sidelink resources; and control transmission of the data to at least one other electronic device based on the identifying (Li, Abstract).
Regarding claim 11, Li discloses receiving an indication of the second priority from a base station serving the second device, wherein transmitting at least one of the first indication or the second indication includes transmitting  (Paragraphs 0130-0132 disclose downlink transmissions will collide when some of the time and frequency resources of two or more downlink transmissions overlap. gNB makes such scheduling in some scenarios, e.g., if there is an urgent data need to be sent with very low latency and no unscheduled resources are available. In NR, when this happens, the gNB will discard the low priority transmission and transmit the high priority data. Similarly when uplink transmission colliding happens, the scheduled low priority uplink transmission can affect the performance of the scheduled high priority uplink transmission. To handle this problem, the gNB can send a cancellation indicator to cancel the scheduled low priority uplink transmission or the gNB can use power-based mechanism to reduce the impact of the scheduled low priority uplink transmission), to the first device and based on receiving the second priority from the base station, the first indication to preempt receiving sidelink communications or to cancel transmitting sidelink communications in the first resources  (Paragraphs 0130, 0133-0134, 0160, 0369 disclose two dynamically scheduled sidelink transmission can be allocated with overlapped resources as shown in FIG. 29. For example, UE1 is dynamically allocated with resources for sidelink transmission. Then, gNB can determine to allocate some overlapped resources to UE2 and preempt UE1's transmission (first resources), e.g., due to UE2 can have more urgent data to transmit. Thus based on priority level, preempt or cancel the sidelink or uplink transmission. Further paragraph 0132 discloses similar to the downlink, two scheduled uplink transmissions can also collide in some scenarios. When uplink transmission colliding happens, the scheduled low priority uplink transmission can affect the performance of the scheduled high priority uplink transmission. To handle this problem, the gNB can send a cancellation indicator to cancel the scheduled low priority uplink transmission or the gNB can use power-based mechanism to reduce the impact of the scheduled low priority uplink transmission).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Li to the system of Kung to provide an electronic device that is configured to schedule transmission of data to at least one other electronic device via sidelink resources in a wireless communication network; identify that the scheduled transmission of the data is preempted by another transmission occurring within at least a part of the sidelink resources; and control transmission of the data to at least one other electronic device based on the identifying (Li, Abstract).


Claims 8-9 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Kung et al. in view of Li et al. and further in view of Lee et al. (US 2022/0078650 A1).
Regarding claim 8, the combination of Kung and Li don’t disclose the mechanism of claim 8.
In an analogous art, Lee discloses determining the level of interference based on an interference graph that indicates the level of interference between the first device and the second device (Paragraph 0170 disclose the reporting configuration list includes NR and inter-RAT reporting configurations. Any measurement object can be linked to any reporting configuration of the same RAT type. An RRC_CONNECTED UE shall derive cell measurement results by measuring one or multiple beams associated per cell as configured by the network. For cell measurements, the network can configure reference signal received power (RSRP), reference signal received quality (RSRQ) or signal-to-noise and interference ratio (SINR) as trigger quantity. Reporting quantities can be the same as trigger quantity or combinations of quantities (i.e. RSRP and RSRQ; RSRP and SINR; RSRQ and SINR; RSRP, RSRQ and SINR).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Lee to the modified system of Kung and Li to provide a method for transmitting uplink signals by a user equipment (UE) in a wireless communication system. The method comprises: receiving configuration information regarding a measurement gap (MG); transmitting a MG skip indication associated with the MG; and transmitting the uplink signals during the MG (Abstract, Lee).

Regarding claims 9 and 27, the combination of Kung and Li don’t disclose the mechanism of claims 9 and 27.
In an analogous art, Lee discloses generating the interference graph based at least in part on at least one of receiving, from the first device, signal measurements of signals received from the second device as measured at the first device or receiving, from the second device, signal measurements of signals received from the first device as measured at the second device (Paragraph 0170 disclose the reporting configuration list includes NR and inter-RAT reporting configurations. Any measurement object can be linked to any reporting configuration of the same RAT type. An RRC_CONNECTED UE shall derive cell measurement results by measuring one or multiple beams associated per cell as configured by the network. For cell measurements, the network can configure reference signal received power (RSRP), reference signal received quality (RSRQ) or signal-to-noise and interference ratio (SINR) as trigger quantity. Reporting quantities can be the same as trigger quantity or combinations of quantities (i.e. RSRP and RSRQ; RSRP and SINR; RSRQ and SINR; RSRP, RSRQ and SINR).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Lee to the modified system of Kung and Li to provide a method for transmitting uplink signals by a user equipment (UE) in a wireless communication system. The method comprises: receiving configuration information regarding a measurement gap (MG); transmitting a MG skip indication associated with the MG; and transmitting the uplink signals during the MG (Abstract, Lee).


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 12-18 and 29-30 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Li et al. (US 2022/0174682 A1).
Regarding claim 12, Li discloses a method for wireless communication, comprising: receiving, by a user equipment (UE) and from a base station, an indication to cancel sidelink transmission over sidelink resources (Paragraphs 0130-0132 disclose downlink transmissions will collide when some of the time and frequency resources of two or more downlink transmissions overlap. gNB makes such scheduling in some scenarios, e.g., if there is an urgent data need to be sent with very low latency and no unscheduled resources are available. In NR, when this happens, the gNB will discard the low priority transmission and transmit the high priority data. Similarly when uplink transmission colliding happens, the scheduled low priority uplink transmission can affect the performance of the scheduled high priority uplink transmission. To handle this problem, the gNB can send a cancellation indicator to cancel the scheduled low priority uplink transmission or the gNB can use power-based mechanism to reduce the impact of the scheduled low priority uplink transmission), wherein the sidelink resources are previously scheduled for the sidelink transmission; and refraining, by the UE and based on the indication, from the sidelink transmission over the sidelink resources (Paragraphs 0130, 0133-0134, 0160, 0369 disclose two dynamically scheduled sidelink transmission can be allocated with overlapped resources as shown in FIG. 29. For example, UE1 is dynamically allocated with resources for sidelink transmission. Then, gNB can determine to allocate some overlapped resources to UE2 and preempt UE1's transmission, e.g., due to UE2 can have more urgent data to transmit. Thus based on priority level, preempt or cancel the sidelink or uplink transmission).
Regarding claim 29, claim 29 comprises substantially similar limitations as claimed above in claim 12, claimed as an apparatus for wireless communication, comprising: a transceiver; a memory configured to store instructions; and one or more processors communicatively coupled with the memory and the transceiver (Fig. 1F, UE 102 comprises a processor 118, transceiver 120 and a memory 132) to perform the steps of claim 12.
 Regarding claims 13 and 30, Li discloses transmitting, based on the indication and to one or more UEs, an indication to preempt receiving the sidelink transmission over the sidelink resources (Paragraphs 0130, 0133-0134, 0160, 0369 disclose UE1 is dynamically allocated with resources for sidelink transmission. Then, gNB can determine to allocate some overlapped resources to UE2 and preempt UE1's transmission, e.g., due to UE2 can have more urgent data to transmit. Thus based on priority level, preempt or cancel the sidelink or uplink transmission).

Regarding claim 14, Li discloses transmitting, to the base station, an indication of interference from a second UE, wherein receiving the indication to cancel is based at least in part on transmitting the indication of interference (Paragraph 0160 discloses the level of latency (based on overlapping) and priority associated with it). 

Regarding claim 15, Li discloses wherein the indication of interference is based on measuring a signal received from the second UE in a frequency of the sidelink resources (Paragraphs 0363-0368 disclose the sidelink transmission can be categorized into URLLC SL transmission and eMBB SL transmission, where the UE can determine the category of the transmission based on, e.g., the QoS requirement, service type, etc. Similarly, the uplink transmission can be categorized into URLLC UL transmission and eMBB UL transmission. Transmission is also prioritized based on CSI feedback from UL side UL CSI and from sidelink SLCSI). 

Regarding claim 16, Li discloses wherein the indication of interference includes an indication of a beam over which the interference from the second UE is determined (Paragraphs 0243-0248, 0363-0368 disclose when UE1 sends the groupcast message, multiple beams can be used to groupcast the message to the Rx UEs in different directions where the different beams are time, frequency and/or spatially multiplexed. UE1 can monitor and detect if it is preempted for each beam separately through explicit signaling or implicit signaling. For example, a bit map can be used to indicate which beams are preempted. Or, if the beams are TDM-ed and/or FDM-ed, the UE can determine the preemption based on the preempted time and frequency resources. The Tx UE receives scheduling of a groupcast sidelink transmission (1701). The Tx UE performs groupcast sidelink transmission on the scheduled resources using beam 1, beam 2, and beam 3 (1702). The Tx UE receives feedback from Rx UEs (1703). The Tx UE determines if the transmissions made on the three beams succeeded (1704). If yes, the Tx UE has its transmission succeeded and flushes its buffer (1708))>

Regarding claim 17, Li discloses transmitting, to the base station, a request to transmit high priority sidelink communications (Paragraph 0273 discloses gNB can schedule another high priority Uu transmission or SL transmission on these resources as needed. The same time and frequency resources can be allocated to multiple UE); receiving, from the base station (Paragraph 0273-0275), an indication of resources over which to transmit the high priority sidelink communications (Paragraphs 0131-0133, 0162); and transmitting, to one or more UEs over the resources in a sidelink channel, the high priority sidelink communications (Paragraph 0131-0133 disclose the gNB can schedule a very low latency or high priority DL data transmission on the Uu interface for a UE, which can overlap with a sidelink transmission scheduled already or configured for another UE. In this case both transmissions can degrade or even fail. Therefore, mechanisms need to be introduced to handle the inter-UE collision between a dynamically scheduled or configured sidelink transmission and a dynamically scheduled very low latency or high priority DL or UL transmission).
Regarding claim 18, Li discloses wherein the request is a high priority sidelink communication scheduling request (Paragraphs 0131-0133, 0162).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2022/0174682 A1) in view of Kung et al. (US 2020/0229198 A1). 
Regarding claim 19, Li discloses does not disclose the mechanism of  wherein the request is a buffer status report of a buffer for the high priority sidelink communications.
In an analogous art, Kung discloses  wherein the request is a buffer status report of a buffer for the high priority sidelink communications (Paragraphs 0477-0479, Fig. 36 disclose the first device is configured to perform both UE autonomous resource selection. In step 3610, the first device triggers a first sidelink buffer status report in response to sidelink data becoming available for sidelink transmission. A sidelink Buffer Status Report (BSR) shall be triggered if any of the following events occur if the data belongs to a sidelink logical channel with higher priority than the priorities of the sidelink logical channels which belong to any LCG belonging to the same ProSe Destination and for which data is already available for transmission).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Kung to the system of Li to provide a method where UE performing a sidelink transmission of the sidelink data based on the mapping between the resource allocation mode(s) and the attribute(s) of the sidelink data (Summary, Kung).

.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Yeo et al. (US 2020/0351057 A1) discloses a terminal in a communication system is provided. When the first resource and the second resource overlap each other, the controller (UE) is further configured to transmit, to the one or more terminals via the transceiver, feedback information corresponding to one of the first feedback information and the second feedback information having a higher priority. A priority of each of the first feedback information and the second feedback information is based on sidelink control information scheduling each of the first sidelink data and the second sidelink data.
Wu et al. (US 2021/0058877) – discloses boosting power of feedback transmissions for high priority traffic of a remote user equipment - ¶ 48
Sarkis et al. (US 2021/0050958) – discloses user equipment determining whether to transmit/receive feedback or receive/transmit a data communication based on relative priority – Fig. 5, 6 and 9 and associated description. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROMANI OHRI whose telephone number is (571)272-5420. The examiner can normally be reached 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, UN C CHO can be reached on 5712727919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROMANI OHRI/Primary Examiner, Art Unit 2413